DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 08/29/2022 has been fully considered. Applicant’s amendments and the accompanying arguments with respect to the incorporation of the allowable subject matter of claim 3 into independent claim 1 have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 7, the claim uses the phrases “later face” in line 1 and “substrate bending” in line 2. These limitations lack antecedent basis in the claims and/or are grammatically incorrect. In addition, it is unclear whether the “later[al] face” itself contacts the substrate, as in Applicant’s Figures 8 and 9, or if the pad plate is just generally in contact with the substrate, as in Applicant’s Figure 5. 
The claim has been interpreted as “a lateral face of the pad plate is an arc or a rectangle.”

Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the grooves penetrating the pixel definition layer and the flattening layer until the source drain electrode layer; in combination with the other recited limitations.  Claims 2-6 and 8-10 depend on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897